283 U.S. 229 (1931)
BURNET, COMMISSIONER OF INTERNAL REVENUE,
v.
HENRY.
No. 202.
Supreme Court of United States.
Argued March 12, 1931.
Decided April 13, 1931.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE THIRD CIRCUIT.
Assistant Attorney General Youngquist, with whom Solicitor General Thacher and Messrs. Sewall Key and A. *230 H. Conner, Special Assistants to the Attorney General, Erwin N. Griswold, and Clarence M. Charest, General Counsel, and Allin H. Pierce, Special Attorney, Bureau of Internal Revenue, were on the brief, for petitioner.
Mr. William Clarke Mason, with whom Mr. John Russell, Jr., was on the brief, for respondent.
MR. JUSTICE SUTHERLAND delivered the opinion of the Court.
The question in this case is the same as that which has been determined against the respondent in Burnet v. Houston, ante, p. 223. The subscription to the fund described in our opinion in that case was not made by respondent direct, but by her brother, Samuel F. Houston, acting as her agent. Otherwise the facts are the same; and upon the authority of the Houston case the judgment of the court below, 39 F. (2d) 358, is
Reversed.